DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claims 14, line 6: “including t least” should be changed to –including at least--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-11 and 13-18 of U.S. Patent No. 11,099630. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 14 and patented claim 4 differ only in the “initiating the display of” where claim 4 discloses “generating data representing”. It would have been obvious to one of ordinary skill in the art to perform the tasks interchangeably so long as the outcome of the tasks are the same, simply as a matter of preference. Additionally, independent claims 9 and 16 and patented claim 14 differ only in the “obtaining a second reference frame” where claim 14 discloses performing sensing responsive to repositioning. It would have been obvious to one of ordinary skill in the art to perform the tasks interchangeably so long as the outcome of the tasks are the same, simply as a matter of preference.

1. A method of integrating real three-dimensional (3D) space sensing with an augmented reality or virtual reality head mounted device, the method including: 
11,099,630 discloses at claim 4. A method of integrating real three-dimensional (3D) space sensing with an augmented reality head mounted device, the method including: 
obtaining a first position, at a first time t0, of at least one hand in a first reference frame of a three-dimensional (3D) sensory space; 
at a first time t0, using a sensor attached to the augmented reality head mounted device, sensing a first position of at least one hand in a first reference frame of a three-dimensional (3D) sensory space located in a real environment, including tracking at least portions of the hand for causing interaction between the hand and the augmented reality head mounted device; 
initiating display of a first virtual representation of the hand at the first position, wherein the first virtual representation is rendered in a virtual environment of the augmented reality or virtual reality head mounted device; 
generating data representing a first virtual representation of the hand at the first position, wherein the first virtual representation is rendered in a virtual environment of the augmented reality head mounted device superimposed on the real environment; 
obtaining, in the 3D sensory space, a second position, at a second time t1, of the hand different from the first position responsive to repositioning of the virtual reality head mounted device and an attached sensor wherein the hand has not moved in the 3D sensory space between t0 and t1; 
 at a second time t1, sensing in the 3D sensory space, a second position of the hand different from the first position responsive to repositioning of the augmented reality head mounted device and the attached sensor due to body movement, wherein the hand has not moved in the 3D sensory space between t0 and t1; and 
obtaining an actual second position for the hand, the actual second position generated by: 
generating data representing a second virtual representation of the hand at an actual second position by: 
obtaining a second reference frame that accounts for repositioning of the attached sensor; and
sensing motion of the attached sensor and 
obtaining transformed first and second positions of the hand into a common reference frame using a transformation that renders the first position in the first reference frame and the second position in the second reference frame into the common reference frame, wherein the common reference frame has a fixed point of reference and an initial orientation of axes, whereby the sensed second position is transformed to the actual second position; and
calculating a second reference frame that accounts for repositioning of the attached sensor; calculating a transformation that renders the first position in the first reference frame and the second position in the second reference frame into a common reference frame; and transforming the first and second positions of the hand into the common reference frame, wherein the common reference frame has a fixed point of reference and an initial orientation of axes, whereby the sensed second position is transformed to the actual second position.
initiating display of a second virtual representation of the hand at the actual second position.
… generating data representing a second virtual representation of the hand at an actual second position…


2. The method of claim 1, wherein the common reference frame is a world reference frame that does not change as the attached sensor is repositioned.
11,099,630 discloses at claim 5. The method of claim 4, wherein the common reference frame is a world reference frame that does not change as the attached sensor is repositioned.


3. The method of claim 1, wherein the common reference frame is the second reference frame.
11,099,630 discloses at claim 6. The method of claim 4, wherein the common reference frame is the second reference frame.


4. The method of claim 1, wherein the transformed first and second positions of the hand into a common reference frame further includes applying an affine transformation.
11,099,630 discloses at claim 7. The method of claim 4, wherein the transforming the first and second positions of the hand into the common reference frame further includes applying an affine transformation.


5. The method of claim 1, further including determining the orientation of the hand at the first position with respect to the first reference frame and causing the display of the hand accordingly.
11,099,630 discloses at claim 8. The method of claim 4, further including determining the orientation of the hand at the first position with respect to the first reference frame and causing interaction between the hand and the augmented reality accordingly.


6. The method of claim 1, further including determining the orientation of the hand at the second position with respect to the second reference frame and causing the display of the hand accordingly.
11,099,630 discloses at claim 9. The method of claim 4, further including determining the orientation of the hand at the second position with respect to the second reference frame and causing interaction between the hand and the augmented reality accordingly.


7. The method of claim 1, wherein determining the position of the hand at the first position further includes calculating a translation of the hand with respect to the common reference frame and causing the display of the hand accordingly.
11,099,630 discloses at claim 10. The method of claim 4, wherein determining the position of the hand at the first position further includes calculating a translation of the hand with respect to the common reference frame and causing interaction between the hand and the augmented reality accordingly.


8. The method of claim 1, wherein determining the position of the hand at the second position further includes calculating a translation of the hand with respect to the common reference frame and causing the display of the hand accordingly.
11,099,630 discloses at claim 11. The method of claim 4, wherein determining the position of the hand at the second position further includes calculating a translation of the hand with respect to the common reference frame and causing interaction between the hand and the augmented reality accordingly.


9. A method of integrating real three-dimensional (3D) space sensing with an augmented reality or virtual reality head mounted device that renders a virtual background and one or more virtual objects, the method including: 
11,099,630 discloses at claim 14. A method of integrating real three-dimensional (3D) space sensing with a virtual reality head mounted device that renders a virtual background and one or more virtual objects, the method including: 
at a first time, obtaining a first position of at least one hand in a first reference frame of a three-dimensional (3D) sensory space; 
at a first time, using a sensor attached to the virtual reality head mounted device, sensing a first position of at least one hand in a first reference frame of a three-dimensional (3D) sensory space, including tracking at least portions of the hand for causing interaction between the hand and the virtual reality head mounted device; 
at a second time, 
at a second time, 
obtaining a second position of the hand;
sensing a second position of the hand; 
obtaining a second reference frame that accounts for repositioning of an attached sensor; and
responsive to repositioning of the head mounted device and the attached sensor due to body movement, sensing motion of the attached sensor and calculating a second reference frame that accounts for repositioning of the attached sensor; and calculating a transformation that renders the first position in the first reference frame and the second position in the second reference frame into a common reference frame; and 
obtaining transformed first and second positions of the hand into a common reference frame using a transformation that renders the first position in the first reference frame and the second position in the second reference frame into a common reference frame, wherein the common reference frame has a fixed point of reference and an initial orientation of axes.
transforming the first and second positions of the hand into the common reference frame, wherein the common reference frame has a fixed point of reference and an initial orientation of axes.


10. The method of claim 9, wherein the common reference frame is a world reference frame that does not change as the attached sensor is repositioned.
11,099,630 discloses at claim 15. The method of claim 14, wherein the common reference frame is a world reference frame that does not change as the attached sensor is repositioned.


11. The method of claim 9, wherein the common reference frame is the second reference frame.
11,099,630 discloses at claim 16. The method of claim 14, wherein the common reference frame is the second reference frame.


12. The method of claim 9, wherein the attached sensor is integrated into a unit with the augmented reality or virtual reality head mounted device.
11,099,630 discloses at claim 17. The method of claim 14, wherein the attached sensor is integrated into a unit with the virtual reality head mounted device.


13. The method of claim 9, wherein the transforming first and second positions of the hand into the common reference frame further includes applying at least one affine transformation.
11,099,630 discloses at claim 18. The method of claim 14, wherein the transforming the first and second positions of the hand into the common reference frame further includes applying at least one affine transformation.


Claim 14 is a system claim drawn to the method of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

15. One or more non-transitory computer readable media having instructions stored thereon for performing a method of claim 1.
11,099,630 discloses at claim 13. One or more non-transitory computer readable media having instructions stored thereon for performing a method of claim 4.


	Claim 16 is a system claim drawn to the method of claim 9 and is therefore interpreted and rejected based on similar reasoning. 

17. One or more non-transitory computer readable media having instructions stored thereon for performing a method of claim 9.
11,099,630 discloses at claim 20. One or more non-transitory computer readable media having instructions stored thereon for performing a method of claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota (US PGPub 2013/0050069) discloses “One or more cameras and/or detectors 124-125 are also cooperated with and/or mounted with the frame 116. The cameras or detectors 124-125 are further positioned such that a field of view of the camera and/or a detection zone of a detector correspond with and/or is within the user's field of view 122 when the frame is appropriately worn by the user” ([0028] and Fig. 1). 
Katz (US PGPub 2015/0186708) discloses a 3D-BIS comprising a 3D range camera mounted on AR glasses worn by a person (Fig. 1). 
Eisenhardt et al. (US PGPub 2012/0235902) discloses “a user may enable gesture control by moving the frame of the goggles (e.g., by moving the frame relative to his or her head, such as by tapping the frame with a hand or the like, or by moving his or her head, such as by turning, nodding, tilting or the like, etc.), in which case the processor monitors the IMU sensors' output to selectively generate a GC enable signal. In other embodiments, a user may enable gesture control by pressing a user interface key, flicking a switch on the frame of the goggles or otherwise interacting with a suitable user-interface component, in which case the processor monitors signals from such a key, switch or user-interface component to generate a GC enable signal” ([0067]). 
Maciocci et al. (US PGPub 2012/0249741) discloses a process flow diagram of an embodiment method for using a head mounted device to anchor a virtual object on an anchor surface in which the virtual object remains fixed to the anchor surface on the head mounted display (Fig. 6).
Teegan (US PGPub 2014/0002490) discloses “motion sensors 410 may enable position tracking of the HMD device to determine a position of the HMD device within a physical space. Likewise, motion sensors 410 may also be employed as user input devices, such that a user may interact with the HMD device via gestures of the neck and head, or even of the body” ([0033]). 
Fisher et al. (US PGPub 2014/0266988) discloses the user is able to control the smart glasses functions by detecting and tracking the hand movements 804 and gesture patterns ([0081], Figs. 13A and 13B)
Xia et al. (US PGPub 2015/0187357) discloses “The image captured by the AR glasses 10 can be of various types such as for example, 3D positions of the user's hand, motion of the user's hands, gestures, postures, and movements of the user's fingers. For example, the movements of the user's fingers may include a touch movement, swipes or scribbles. These input signals are then translated into UI events that drive the UI of the mobile device 20” ([0033]). 
Starner et al. (US PGPub 2017/0061647) discloses image data representing a hand that is authenticated using the example method of Fig. 3 (figs. 4A-4D). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693